Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) currently presented have been considered but the arguments are not persuasive. The evidence for non-persuasiveness is made clear in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4-6, 21, 23-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trimberger et al. [US Patent 8179159] (hereinafter Trimberger).

Regarding claim 1, Trimberger teaches an integrated circuit device comprising:
a first integrated circuit die (202) comprising field programmable gate array fabric (Fig. 2/6); and
a second integrated circuit die (204) coupled to the first integrated circuit die (Fig. 2/6), wherein the second integrated circuit die comprises fabric support circuitry configured to operate the field programmable gate array fabric of the first integrated circuit die (Col. 11, lines 53-56), wherein the first integrated circuit die and the second integrated circuit die form, at least in part, a single programmable logic device (where the structure disclosed by Trimberger is structurally capable of being referred to as a single programmable logic device because the structure is a device 600 which comprises dies 202 and 204 and meets other claimed limitations.

Regarding claim 2, Trimberger teaches an integrated circuit device wherein the fabric support circuitry of the second integrated circuit die comprises a device controller configured to control circuitry of the first integrated circuit die and the second integrated circuit die, a sector controller configured to control a sector of circuitry of the first integrated circuit die and the second integrated circuit die, a network-on-chip, a configuration network on chip, data routing circuitry, sector-aligned memory, a memory controller configured to program the field programmable gate array fabric, an input/output (I/O) interface for the field programmable gate array fabric, an external memory interface, a first processor embedded in the second integrated circuit die, an interface to connect the field programmable gate array fabric to a second processor external to the first integrated circuit die and the second integrated circuit die, voltage control circuitry configured to control a voltage supplied to the field programmable gate array fabric, thermal monitoring circuitry configured to monitor heat of the first integrated circuit die, a decoupling capacitor, a power clamp, electrostatic discharge circuitry, or any combination thereof (at least external memory interface, Col. 11, lines 36-38).

Regarding claim 4, Trimberger teaches an integrated circuit device wherein the first integrated circuit die and the second integrated circuit die are vertically stacked (Fig. 6).

Regarding claim 5, Trimberger teaches an integrated circuit device wherein a plurality of first sectors of the field programmable gate array fabric of the first integrated circuit die are vertically aligned with a corresponding plurality of second sectors of fabric support circuitry of the second integrated circuit die (Fig. 2/6; where each die inherently has sectors and where the sectors of the first die with vertically align with the sectors of the second die due to the vertical stacking of the dies).

Regarding claim 6, Trimberger teaches an integrated circuit device wherein the first integrated circuit die comprises a first sector occupying a first area of the first integrated circuit die, wherein the second integrated circuit die comprises a second sector occupying a second area of the second integrated circuit die, wherein the first area has a different size than the second area (Fig. 2/6, where die 202 is not the same size as die 204).

Regarding claim 21, Trimberger teaches an integrated circuit device comprising:
a first integrated circuit die (202) comprising field programmable gate array fabric (Fig. 6), wherein circuitry of the first integrated circuit die consists essentially of digital circuitry (Fig. 6); and 
a second integrated circuit die (204) coupled to the first integrated circuit die (Fig. 6), wherein the second integrated circuit die comprises digital and analog circuitry (Col. 5 lines 37-38) configured to operate the field programmable gate array fabric (Col. 11, lines 53-56), wherein the first integrated circuit die and the second integrated circuit die form, at least in part, a single programmable logic device (where the structure disclosed by Trimberger is structurally capable of being referred to as a single programmable logic device because the structure is a device 600 which comprises dies 202 and 204 and meets other claimed limitations.

Regarding claim 23, Trimberger teaches an integrated circuit device wherein the digital and analog circuitry of the second integrated circuit die is configured to enable the operation of the field programmable gate array fabric (Col. 5 lines 37-38/ Col. 11, lines 53-56).

Regarding claim 24, Trimberger teaches an integrated circuit device wherein the first integrated circuit die and the second integrated circuit die are vertically stacked (Fig. 6).

Regarding claim 26, Trimberger teaches an integrated circuit device wherein the single programmable logic device comprises a single field programmable gate array (600, Fig. 6).

Regarding claim 25, Trimberger teaches an integrated circuit device wherein the fabric support circuitry is configured to operate the field programmable gate array fabric according to a configuration program corresponding to a programmable circuit design of the field programmable gate array fabric (Col. 11 line 33-67/Col12 line 1-3).

Regarding claim 27, Trimberger teaches a device (wherein the structure of Fig. 6 is inherently used in a device) comprising:
a field programmable gate array comprising:
a first integrated circuit die (202) comprising field programmable gate array fabric (Fig. 6); and
a second integrated circuit die (204) coupled to the first integrated circuit die (Fig. 6), wherein the second integrated circuit die comprises fabric support circuitry configured to:
receive a configuration program corresponding to a programmable circuit design of the field programmable gate array fabric (Col. 11 line 33-67/Col12 line 1-3); and
operate the field programmable gate array fabric of the first integrated circuit die based on configuration program (Col. 11 line 33-67/Col12 line 1-3).

Regarding claim 28, Trimberger teaches a device wherein the configuration program comprises a bitstring (Col. 11 line 33-67).

Regarding claim 29, Trimberger teaches a device wherein the first integrated circuit die is directly coupled to the second integrated circuit die (Fig. 6).

Regarding claim 30, Trimberger teaches a device wherein the first integrated circuit die is directly coupled to the second integrated circuit die via a plurality of microbumps (bumps 216, Fig. 2/6).

Regarding claim 31, Trimberger teaches a device wherein the first integrated circuit die is directly coupled to the second integrated circuit die such that a first plurality of sectors of the first integrated circuit die are aligned with respective sectors of a second plurality of sectors of the second integrated circuit die (Fig. 2/6; where each die inherently has sectors and where the sectors of the first die with vertically align with the sectors of the second die due to the vertical stacking of the dies).


Claims 1, 3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. [US PGPUB 20150116001] (hereinafter Rahman).

Regarding claim 1, Rahman teaches an integrated circuit device comprising:
a first integrated circuit die (14) comprising field programmable gate array fabric (16, Para 27, Fig. 3); and
a second integrated circuit die (12) coupled to the first integrated circuit die (Fig. 3), wherein the second integrated circuit die comprises fabric support circuitry configured to operate the field programmable gate array fabric of the first integrated circuit die (Para 26; wherein the dies complement the functioning of each other, Para 26), wherein the first integrated circuit die and the second integrated circuit die form, at least in part, a single programmable logic device (10, Fig. 3 –where the structure disclosed by Rahman is structurally capable of being referred to as a single programmable logic device because the structure is a device 10 which comprises dies 12 and 14 and meets other claimed limitations.

Regarding claim 3, Rahman teaches an integrated circuit device wherein the second integrated circuit die comprises an active interposer (16, Para 29, Fig. 3).

Regarding claim 10, Rahman teaches an integrated circuit device comprising a passive interposer or silicon bridge (16, Para 29; where TSV run through device 16) configured to facilitate communication between the first integrated circuit die and the second integrated circuit die (Fig. 2).

Regarding claim 11, Rahman teaches an integrated circuit wherein the first integrated circuit die and the second integrated circuit die are disposed on a same side of the passive interposer or the silicon bridge (Fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Camarota [US PGPUB 20140049932].

Regarding claim 12, Rahman teaches an integrated circuit device comprising a package substrate (not shown, but a person having ordinary skills in the art will understand that interconnects 49 are for the purpose of connecting to a package substrate beneath the interconnects), wherein the second integrated circuit die is connected to the package substrate with first bumps (49, Para 25) of a first size (Para 25), and wherein the second integrated circuit die is connected to the first integrated circuit die with second bumps (44, Para 25) of a second size, wherein the second size is smaller than the first size (Para 25).
Referring to the invention of Camarota, Camarota teaches implementing a package substrate (235, Para 38) in an integrated circuit device (Fig. 2).
In view of such teaching by Camarota and understanding of the art, it would have been obvious to a person having ordinary skills in the art to have a package substrate implemented in the device of Rahman at least for electrical connectivity in a more elaborate device, physical support, or enhanced operational capabilities.


Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger in view of Solomon [US PGPUB 20090070727].

Regarding claim 7, Trimberger teacher the limitations of claims upon which it depends.
Trimberger does not specifically teach the limitations of claim 7.
Referring to the invention of Solomon, Solomon teaches an IC structure comprising multiple vertically stacked functional layers to include two FPGA layers a MP layer, a memory layer and an analog Layer (Fig. 7), wherein the layer are intercoupled for each layer to operate as desired.
In view of such teaching by Solomon, it would have been obvious to a person having ordinary skills in the art to combined the teachings of Trimberger and Solomon according to Trimberger structural teachings (using IC/dies) to yield the claimed limitations of claim 7 –where the third integrated circuit die is equivalent to the MP layer, the second integrated circuit die is equivalent to the memory layer, and the first integrated circuit die is equivalent to the FPGA layer
Such combination in view of the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143) such as forming a device with enhance capabilities.

Regarding claim 8, the combined invention specifically in view of Solomon teaches an integrated circuit wherein the third integrated circuit die is stacked above the first integrated circuit die, and wherein the first integrated circuit die is stacked above the second integrated circuit die (Solomon, Fig. 7).

Regarding claim 9, the combined invention specifically in view of Trimberger teaches an integrated circuit wherein the third integrated circuit die is communicatively connected to the second integrated circuit die by way of a through-silicon via (TSV) through the first integrated circuit die (wherein Timberger uses a TSV to connect between dies, Fig. 2/6)).

Regarding claim 13, Trimberger teacher the limitations of claims upon which it depends.
Trimberger does not specifically teach the limitations of claim 7.
Referring to the invention of Solomon, Solomon teaches an IC structure comprising multiple vertically stacked functional layers to include two FPGA layers a MP layer, a memory layer and an analog Layer (Fig. 7), wherein the layer are intercoupled for each layer to operate as desired.
In view of such teaching by Solomon, it would have been obvious to a person having ordinary skills in the art to combined the teachings of Trimberger and Solomon according to Trimberger structural teachings (using IC/dies) to yield the claimed limitations of claim 7 –where the third integrated circuit die is equivalent to the MP layer, the second integrated circuit die is equivalent to the memory layer, and the first integrated circuit die is equivalent to the FPGA layer
Such combination in view of the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143) such as forming a device with enhance capabilities.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trimberger in view of Dai [US PGPUB 20140062545].

Regarding claim 22, Trimberger teacher the limitations of claims upon which it depends.
Trimberger does not specifically teach the limitations of claim 22.
Referring to the invention of Dai, Dai teaches an digital and analog circuit which comprise phase locked loop circuitry (Para 5).
In view of such teaching by Dai, it would have been obvious to a person having ordinary skills in the art to have the second integrated circuit die of Trimberger comprise a phase lock loop circuit as taught by Dai to reduce noise in the die.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819